Citation Nr: 0125359	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-05 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected hallux valgus of the right great toe with hammer 
toes, currently evaluated as 10 percent disabling.

2. Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 following December 1999 
surgical treatment of the third and fourth digits of the 
right foot.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from July 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2000, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.  
This appeal also arises from a rating decision in November 
2000 which confirmed and continued a 10 percent evaluation 
for right hallux valgus with hammer toes and denied 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 3.40.  

The veteran requested a Travel Board Hearing in connection 
with his claim; however, in June 2001, he withdrew that 
request.  See 38 C.F.R. § 20.704(e) (2000).

In a January 2000 rating decision, the veteran was granted 
nonservice-connected pension benefits effective June 11, 
1999. 


FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's right great toe has hallux valgus, mild 
hammer toe and degenerative joint disease.

3.  The veteran has more than one hammer toe of the right 
foot with loss of motion of the second through fourth hammer 
toes of the right foot. 

4.  The surgical procedure on the third and fourth digits of 
the right foot was well healed within one month and the 
veteran was not required to return for follow-up post-
operative care.

5.  The veteran is service connected for hallux valgus of the 
right great toe, evaluated as 10 percent disabling, and for 
hammer toes of the right foot, evaluated as 10 percent 
disabling by this decision.  The combined evaluation is 20 
percent disabling.

6. The veteran does not meet the schedular requirement for a 
total rating due to unemployability.

7.  A November 1999 VA examination report reflects the 
opinion that the functional impairment of the right foot 
disability was moderate to moderately significant.  

8.  The competent, credible and probative evidence of record 
shows that the veteran's service-connected disabilities did 
not prevent him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for hallux valgus of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991) as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. §§ 3.321, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5280 (2001); 
3.102, 3.159, 3.326 (66 Fed. Reg. 45630 (August 2001)).

2.  The criteria for a 10 percent schedular evaluation for 
hammer toes of the right foot have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991) as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5282 (2001); 3.102, 3.159, 3.326 (66 Fed. 
Reg. 45630 (August 2001)). 

3.  The criteria for entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 for 
convalescence following the December 1999 surgery on the 
third and fourth digits of the right foot are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. § 4.30 (2001).

4.  The criteria for a total rating for compensation purposes 
as the result of unemployability caused by service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991) as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 
(2000); 38 C.F.R. Part 4, §§ 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service medical records show that in February 1973 the 
veteran was seen at the Podiatry Clinic for right foot 
complaints.  The assessment was contracted lesser toes and 
hallux valgus.

The veteran was afforded a VA Compensation and Pension 
examination in November 1991which revealed severe hallux 
valgus deformity of the right great toe along with hammer toe 
deformities of the other right toes.  X-rays revealed a 
hallux valgus deformity of the right foot with arthritic 
changes of the interphalangeal joints.  

VA outpatient treatment records show that the veteran was 
seen in June 1998, approximately six weeks after a surgical 
procedure for bunionectomy of the right great toe and 
transverse osteotomy of the proximal phalanx of the first 
toe.  The veteran denied pain in his right foot and related 
that the condition was greatly improved.  The incision site 
was well-healed and right foot pulses were palpable.  The 
range of motion for the first metatarsophalangeal joint was 
within normal limits.  

The Board granted service connection for hallux valgus of the 
right great toe with hammer toes in October 1998.  The RO 
implemented this decision in a rating in November 1998 and 
assigned a 10 percent disability rating effective from July 
1991.  The RO assigned this rating under the provisions of 
Diagnostic Code 5280 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a.  

The veteran was afforded a VA Compensation and Pension (C&P) 
general medical examination in November 1999.  The surgical 
scars were very well-healed and mildly hyperpigmented with no 
other complications.  The metatarsophalangeal joint of the 
right big toe could be dorsiflexed to 5 degrees which was 
described as within normal range and plantar flexed to 10 
degrees.  The area was mildly tender with pressure.  The 
right great toe had a mild hammer toe.  The sensory and motor 
findings were clinically stable.  Vascularity was intact.  
The veteran walked with a minimal to mild limp caused by the 
toe problems.  The diagnoses were status post bilateral toe 
surgeries, status post bunionectomy and transverse osteotomy 
of the right foot big toe proximal phalanx and bilateral 
third toe corns.  The examiner commented that the functional 
impairment was moderate to moderately significant mainly 
because of the pain.  

An application for increased compensation based on 
unemployability was submitted by the veteran in May 2000.  
The veteran reported that seizures, arthritis, and a nervous 
condition prevented him from securing or following any 
substantially gainful occupation and that he had been 
hospitalized in May 1999.  He also reported that May 1999 was 
the date his disabilities affected full time employment, when 
he last worked full time and when he became too disabled to 
work.  The veteran reported having worked for one employer 
off and on over a twenty-five year period.  He worked 50 
hours a week fixing truck tires and was off for illness one 
or two days every other week.  He had only worked odd jobs at 
other places.  The veteran had completed eight years of 
schooling and had been trained as a brick mason.  He stated 
that his medications made him drowsy which made it difficult 
for him to work and dangerous for him to work on machinery.  

Information was obtained in June 1999 from the employer where 
the veteran stated he had worked off and on over a twenty-
five year period.  The employer indicated that the beginning 
date of employment was June 1, 1998, and the ending date was 
May 28, 1999.  The veteran performed tire service for 10 to 
12 hours daily and 50 to 60 hours weekly.  There were no 
concessions made to the veteran by reason of age or 
disability and the employment was terminated as the veteran 
was unable to perform the work required.  

The discharge summary for a period of hospitalization at the 
end of May 1999 at the Montgomery VAMC shows that the veteran 
was brought to the hospital by his family because he had a 
generalized seizure.  The final diagnoses were seizure 
disorder, alcohol abuse, hypertension, and psychiatric 
disorder. 

In July 2000, the veteran wrote that his right foot condition 
was worse and submitted a claim for an increased evaluation.  

The RO secured treatment records from the VAMC at Montgomery.  
These records show that the veteran was seen for right foot 
complaints and unrelated disorders.  In October 1999, he had 
complaints of calluses on the second and third toes with pain 
especially when wearing shoes.  In December 1999 he had 
arthroplasty of the third and fourth digits of the right 
foot.  He was seen on December 15, 1999, five days after 
surgery, and it was noted that the pedal pulses were palpable 
and the neurological system was grossly intact.  A 
compressive dressing was partially removed; Betadine and a 
new compressive dressing were applied.  The veteran was using 
a single crutch when he sought treatment on December 24, 
1999, for an unrelated disorder.  Later, on December 27, 
1999, 17 days after surgery, it was noted that the sites 
along the medial aspect of the third and fourth digits of the 
right foot had healed.  There was mild edema of those digits.  
The dressing was changed and the veteran was advised that he 
could begin bathing his foot.  When seen for follow-up in 
January 2000, the veteran reported that the involved toes had 
completely healed with only minor residual swelling and 
absolutely no pain.  There were minor edema along third and 
fourth right toes, palpable pedal pulses and a grossly intact 
neurological status.  In July 2000, he requested a podiatry 
consult for hammer toe and callus.  Also in July 2000, the 
veteran was treated for a fracture of the right fifth 
proximal phalanx.  He was seen in August 2000 and treatment 
was continued for the fifth digit fracture.  

The RO requested medical records, to include a December 1999 
surgical summary, from the Montgomery VAMC for the period 
from December 1999 to the date of the request in August 2000.  
However, a notation made in September 2000 on the request 
form shows that there was no examination or summary in 
Montgomery.  

The veteran was afforded a VA foot examination in September 
2000.  The veteran reported having had bunion surgery in 1998 
and surgery in December 1999 for hammer toes of the third and 
fourth phalanges.  The examiner noted that operative records 
in the computer showed that in April 1998 the veteran had a 
McBride and an Akin bunionectomy with tendon lengthening and 
hammer toe arthroplasty on the right which was the second 
phalanx.  The veteran reported a history of pain, problems 
with ambulation, and a fracture of the right fifth phalanx 
during the past summer.  He rated his pain that day as zero.

Examination revealed full range of motion of the veteran's 
foot, including dorsal and plantar flexion, and no crepitus.  
He had bilateral pes planus.  There was no abnormal gait or 
wear on his athletic shoes, and he ambulated without 
assistive devices.  He had old calluses on the top of the 
second, third and fourth toes from the hammer toes.  He had a 
two inch scar on the right great toe secondary to the bunion 
surgery.  He had flexion of the second, third, and fourth 
toes.  The nails of the second and third toes were in contact 
with the floor.  The fourth toe did not have the degree of 
contracture that the second and third did.  He had no 
movement in those toes at all and could not extend them.  
Weightbearing was equal on both feet and he had no plantar 
calluses.  The pertinent diagnosis was status post 
bunionectomy and hammer toes with loss in range of motion in 
the second through fourth toes.  

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Diagnostic Code 5280 affords a maximum evaluation of 10 
percent for unilateral hallux valgus; for a post-operative 
condition that has involved resection of the metatarsal head; 
or for a condition that is severe if equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2001).  

Under the rating code for hammer toe, a single toe with this 
disability is evaluated as zero percent disabling.  When this 
disability affects all the toes of one foot without claw 
foot, then a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5282 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (2001).

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered to be major joints for the purpose of rating 
disability for arthritis.  The interphalangeal, metacarpal 
and carpal joints of the upper extremities; the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities; the cervical vertebrae; the dorsal vertebrae; 
and the lumbar vertebrae are considered groups of minor 
joints which are ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2001).

Section 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2) or (3) of this section effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  Total disability ratings (100 percent) 
for convalescence are granted for surgery for a service-
connected disability necessitating at least one month of 
convalescence; or surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2001).  This initial grant 
of the temporary total rating for convalescence may be made 
for a period of time up to three months.  Thereafter, 
extensions up to three more months may be granted if 
convalescence is still required, the postoperative residuals 
are still severe, or one or more major joints are immobilized 
by a cast.  38 C.F.R. § 4.30 (b)(1) (2001).  Extensions for 
periods up to six months following the initial six months 
convalescence may be granted if severe post operative 
residuals still remain or, one at least one major joint is 
still immobilized by a cast.  38 C.F.R. § 4.30(b)(2), (3) 
(2001).

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation." 38 C.F.R. 
§ 3.340(a)(1) (2001).  Where the schedular disability rating 
is less than 100 percent, a total disability rating based on 
individual unemployability may be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are met.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.

Under 38 C.F.R. § 4.16(a) it is provided that "the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable." Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 4.16, 4.19 (2001).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2001).

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). In evaluating whether the 
veteran's service-connected disability precludes 
substantially gainful employment, the Board notes that the 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA amended the 
adjudication regulations to implement the provisions of the 
VCAA which was effective on November 9, 2000.  Even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) to be codified as amended at 38 U.S.C. §§ 5102 
and 5103); 38 C.F.R. § 3.159 (2001).  The RO provided the 
veteran a copy of the applicable rating decision and 
forwarding letter which in combination notified him of the 
basis for the decisions reached.  The RO also provided the 
veteran a statement of the case which provided a summary of 
the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  Thus, it is concluded 
that the RO satisfied the duty to notify the veteran.  The RO 
also had the veteran examined in respect to the disorders at 
issue and has obtained available relevant medical record.  
Thus, the duty to assist the veteran has also been satisfied 
and he will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

I.  Hallux Valgus of the right great toe with hammer toes

The veteran is service connected for hallux valgus of the 
right great toe with hammer toes.  Although there is also 
some medical evidence of pes planus, that disorder is not 
service connected.  The Board notes that a 10 percent 
disability has been assigned under Diagnostic Code 5280; this 
is the maximum evaluation for hallux valgus.  Based on the 
evidence, however, the Board finds that hammer toes of the 
right foot should be evaluated separately.   

Although a single toe with a hammer toe disability is 
evaluated as zero percent disabling, a 10 percent disability 
is warranted when all the toes of one foot are hammer toes.  
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2001).  In this 
case, it was noted in service that the veteran had contracted 
lesser toes on the right foot and the clinical findings at 
the November 1991 C&P examination noted hallux valgus of the 
right great toe and hammer toe deformities of the other toes.  
This earlier dated evidence suggests that all the lesser toes 
of the right foot are hammer toes.  The evidence also shows 
that the veteran has had surgery for hammer toes of the 
second through fourth toes of the right foot.  The VA 
examiner in September 2000 noted old calluses on the top of 
the second, third, and fourth toes from the hammer toes.  In 
addition, even after surgery, the veteran still had flexion 
contractures of the second, third, and fourth toes, although 
the fourth toe did not have the degree of contracture that 
the second and third still did.  There was loss of range of 
motion in the second through fourth toes.  

The competent evidence shows that more than a single toe on 
the right foot has a hammer toe disability.  Although the 
more recent evidence notes a nonservice-connected fracture of 
the fifth digit of the right foot and does not specifically 
note the presence of a hammer toe disability, earlier 
evidence noted hammer toes of all the lesser toes of the 
right foot.   Recent medical evidence does show clear 
findings of a hammer toe disability in the second through 
fourth toes.  Thus, the Board finds that the overall 
disability picture more nearly approximates the criteria for 
the higher rating.  Accordingly, a separate 10 percent 
evaluation is warranted for hammer toes of the right foot 
under Diagnostic Code 5282.  As 10 percent is the maximum 
schedular evaluation for this disability, there is no basis 
for assignment of a higher rating.  There are no contentions 
or other evidence that there are other codes which would 
apply.

The Board notes that arthritic changes of the interphalangeal 
joints of the right great toe were shown by X-ray in November 
1991 as part of a VA C&P examination.  In this regard, as the 
radiological evidence indicates that the veteran has 
degenerative joint disease in the right great toe, a rating 
under Diagnostic Code 5003 based on arthritis should be 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).   Under the provisions of 38 C.F.R. § 4.45 the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered a group of minor joints which are 
ratable on a parity with major joints.  In this case, 
however, the evidence only shows degenerative osteoarthritic 
changes of the distal end of the first metatarsal and not a 
group of minor joints of the lower extremities.  The clinical 
evidence also shows that when the veteran was examined in 
September 2000, he had a normal gait and ambulated without 
assistive devices.  Although he gave a history of pain, he 
was without pain at the time of the examination.

As the veteran receives the maximum schedular rating under 
Diagnostic Codes 5280 and 5282, the Board considered whether 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the right great toe disorder 
and/or the hammer toes of the right foot.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  The record does not reflect frequent 
periods of hospitalization because of the service-connected 
right foot disabilities or that these disabilities interfere 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned ratings for his right foot 
disabilities are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, remand of the case 
to the RO for referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

II.  Temporary total rating under the provisions of 38 C.F.R. 
§ 4.30   

The veteran seeks entitlement to a temporary total disability 
rating in accordance with 38 C.F.R. § 4.30 for a period of 
convalescence following December 1999 surgical treatment of 
hammer toes on the right foot.  Outpatient treatment records 
from the Montgomery VAMC show that the veteran had surgical 
treatment for hammer toes in December 1999.  Section 4.30 
provides that a total disability rating will be assigned when 
it is established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under the section effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  Although the RO requested the veteran's 
surgical summary, a reply from Montgomery VAMC indicated that 
a summary was not available.  

Nevertheless, there is sufficient evidence of record to 
decide this claim.  The outpatient treatment records from 
Montgomery VAMC show that on December 15th the veteran was 
seen for follow-up and it was noted that it was the 5th post-
operative day.  A compressive dressing was partially removed 
and Betadine and a new compressive dressing were applied.  On 
December 27, 1999, the veteran was seen for follow-up and 
related that his foot was doing fine.  The assessment was 
that he was status post arthroplasties of the third and 
fourth digits of the right foot after 17 days.  These 
outpatient treatment records indicate that the surgical 
procedure took place on December 10, 1999.  Although when he 
was seen for an unrelated disorder on December 24, 1999 he 
was walking with a crutch, a few days later his surgical 
sites were described as healed and there was only mild edema 
along the third and fourth toes.  At that time he was advised 
that he could begin bathing his foot.  By January 5, 2000, 
less than one month from the date of the surgical procedure 
the toes were completely healed.

The purpose of a temporary total convalescent rating under 38 
C.F.R. § 4.30 is not to compensate a veteran for the average 
economic consequences of a service- connected disability 
(that is the function of the regular schedular rating), but 
instead to compensate a veteran for the almost total 
immobility or other such inconveniences, generally of a 
relatively short duration, resulting directly from surgical 
treatment of a service-connected disability.  The 
determinative factors are articulated in the regulation.   

The Court has stated that entitlement to a temporary total 
disability rating for convalescence requires that a report, 
rendered near the time of a hospital discharge or an 
outpatient release, indicate that a surgical procedure had 
been performed that would require at least one month for the 
veteran to return to a healthy state; or a later medical 
opinion to explain how long a period of convalescence would 
have been needed.  Felden v. West, 11 Vet. App. 427, 430 
(1998).  

The foregoing evidence shows that the veteran underwent a 
surgical procedure on the third and fourth toes of the right 
foot on December 10, 1999, and a compressive dressing was 
applied.  Although the entries for the veteran's visits to 
the Podiatry Clinic make no mention of the veteran having to 
use a crutch post-surgery, his use of a single crutch noted 
on December 24, 1999, presumably was related to his right 
foot surgery.  By January 5, 2000, however, less than one 
month after the surgery, the medical evidence shows that the 
toes were completely healed and that the veteran was not 
scheduled for a post-operative follow-up appointment.  Thus, 
a one-month period of convalescence was not needed after the 
veteran's right foot surgery.  Although the evidence 
indicates that he was using one crutch as of the date 
December 24, the evidence does not show that the veteran 
needed to continue using a crutch for an entire month.  
Additionally, the regulation refers to "crutches" whereas it 
was specifically noted that the veteran was using a single 
crutch.  The specificity of the regulation would appear to 
exclude such assistive devises as a cane or one crutch from 
consideration.  In any event, the toes were completely healed 
by January 5, 2000, less than one month after the surgery.  
Although the relevant medical records do not reflect 
information as to any period expressly prescribed for 
convalescence, the clinical records reflect the doctor's 
opinion that the toes had healed and the veteran's state of 
health had been restored on January 5, 2000, less than one 
month after surgery.  Inasmuch as the competent medical 
evidence does not suggest that the December 1999 surgery 
necessitated at least a month of postoperative convalescence, 
that the surgery resulted in severe postoperative residuals 
or the necessity for continued use of two crutches, the Board 
finds that an award of a temporary total rating under 38 
C.F.R. § 4.30 is not warranted.

III.  TDIU

A completed application for increased compensation based on 
individual unemployability was received from the veteran in 
May 2000.  In his application, the veteran claimed to be 
unemployable as a result of seizures, arthritis, and a 
nervous condition; that full time employment was affected in 
May 1999; and he had not worked since May 1999.  Initially, 
the Board notes that the disabilities claimed to render him 
unemployable are not service connected.  Only hallux valgus 
of the right great toe and hammer toes are service connected 
disabilities.  Although there is evidence of degenerative 
osteoarthritic changes involving one toe of the right foot, 
the evidence also shows that the veteran has nonservice-
connected arthritis of the right hip joint, a major joint.  
In addition to the seizures and a psychiatric disorder, his 
nonservice-connected disabilities also include chronic 
obstructive pulmonary disease, hypertension and substance 
abuse.  Clearly, there is no competent evidence or opinion 
showing that the service-connected right foot disability 
prevents the veteran from engaging in substantially gainful 
employment consistent with his education and employment 
experience.  

The right foot disability had been evaluated as ten percent 
disabling; however, by this decision, a separate 10 percent 
rating is granted for hammer toes of the right foot.  This 
provides for a combined evaluation of 20 percent, which still 
does not meet the schedular requirement for a TDIU.  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor that takes the 
claimant's case outside the norm of such veteran.  See C.F.R. 
§§ 4.1, 4.15 (1999).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment. 

The veteran claims that his disabilities affected full time 
employment in May 1999 and the evidence furnished by his 
employer shows that the veteran last worked in May 1999.  
Although the evidence reflects that the veteran was 
hospitalized in May 1999, he was admitted because of his 
seizure disorder, and the hospital summary does not mention 
the right foot disability.  The veteran's claim that his 
medications make him drowsy is noted, but the evidence shows 
that medication has been prescribed for his nonservice-
connected disabilities.  

With regard to an earlier claim for pension benefits, a VA 
examining physician addressed the extent of functional and 
industrial impairment from the veteran's right foot 
disabilities.  A November 1999 VA examination report reflects 
the opinion that the functional impairment of the right foot 
disability was moderate to moderately significant.  

Base on a review of the evidence, it is concluded that a 
grant of a total rating based on individual unemployability 
due to service-connected disabilities is not warranted.  The 
veteran's disabilities do not satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) and there is no 
objective or independent evidence that he is unable to secure 
or follow a substantially gainful occupation solely as a 
result of service-connected disabilities.  In this case, no 
medical professional has indicated that the veteran can not 
work due to his service-connected right foot disabilities and 
the veteran, himself, has made no such allegation.  

In summary, the preponderance of the probative and competent 
evidence shows that the veteran's service-connected 
disabilities do not prevent him from working.   


ORDER

An evaluation greater than 10 percent for hallux valgus of 
the right great toe is denied.  

A 10 percent schedular evaluation for service-connected 
hammer toes of the right foot is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

